Citation Nr: 0031737	
Decision Date: 12/06/00    Archive Date: 12/12/00

DOCKET NO.  96-23 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for residuals of 
bilateral foot injuries.  

2.  Entitlement to an increased rating for residuals of a 
right knee injury, currently rated 10 percent disabling.  

3.  Entitlement to an increased rating for residuals of a 
left knee injury, currently rated 10 percent disabling.  

4.  Entitlement to an increased rating for residuals of a 
right ankle injury, currently rated 10 percent disabling.  

5.  Entitlement to an increased rating for residuals of a 
left ankle injury, currently rated 10 percent disabling.  

6.  Entitlement to service connection for residuals of 
fractured left ribs.  

7.  Entitlement to service connection for residuals of a left 
shoulder injury.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The appellant had active military service from January 1967 
to June 1967 and from February 1991 to May 1991.  Information 
in the claims file reveals that he had several short periods 
of active duty for training from 1967 to May 1991.  

This appeal initially came before the Board of Veterans' 
Appeals (Board) from a March 1996 rating decision by the 
Department of Veterans Affairs (VA) Jackson, Mississippi, 
Regional Office (RO), and it was remanded in December 1997 
for additional development.  

The issues of entitlement to service connection for residuals 
of fractured left ribs and residuals of a left shoulder 
injury are the subject of a remand that follows the Board's 
decision as to the other issues currently on appeal.  



FINDINGS OF FACT

1.  The appellant is not shown to have sustained a right foot 
injury as a result of military service.  

2.  The appellant is not shown to have sustained a left foot 
injury as a result of military service.  

3.  Residuals of a right knee injury are manifested by not 
more than slight instability, full range of motion, and X-ray 
evidence of arthritis with no clinically noted painful 
motion.  

4.  Residuals of a left knee injury are manifested by not 
more than slight instability, full range of motion, and X-ray 
evidence of arthritis with no clinically noted painful 
motion.  

5.  Residuals of a right ankle injury are manifested by 
severe limitation of motion and pain.  

6.  Residuals of a left ankle injury are manifested by severe 
limitation of motion and pain.  


CONCLUSIONS OF LAW

1.  Bilateral foot disorders were not incurred during 
military service, nor may they be presumed to have been so 
incurred.  38 U.S.C.A. §§ 101(24), 106, 1101, 1110, 1112, 
1113, 1131, 1137, 5107 (West 1991); 38 C.F.R.§§ 3.307, 3.309, 
3.303(d) (2000).  

2.  A rating in excess of 10 percent for residuals of a right 
knee injury is not warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. Part 4, Diagnostic Codes 5257, 5260, 
5261 (2000).  

3.  A rating in excess of 10 percent for residuals of a left 
knee injury is not warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. Part 4, Diagnostic Codes 5257, 5260, 
5261 (2000).  

4.  The schedular criteria for a rating of 20 percent for 
residuals of a right ankle injury are met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, Diagnostic Code 
5271 (2000).  

5.  The schedular criteria for a rating of 20 percent for 
residuals of a left ankle injury are met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, Diagnostic Code 
5271 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant asserts that he has bilateral foot disabilities 
due to injuries he sustained from parachute jumps during 
military training.  He also claims that his service-connected 
residuals of injuries to the right knee, left knee, right 
ankle, and left ankle are more severely disabling than 
currently evaluated, thereby warranting a higher rating for 
each disability.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131.  Additionally, where a 
veteran served continuously for 90 days or more during a 
period of war, or during peacetime service after December 31, 
1946, and arthritis becomes manifest to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Regulations also provide that service connection may be 
established where all the evidence of record, including that 
pertinent to service, demonstrates that the veteran's current 
disability was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing active duty for training, or for injury incurred 
or aggravated while performing inactive duty training.  38 
U.S.C.A. §§ 101(24), 106, 1110, 1131.  

Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The percentage ratings in the SCHEDULE FOR RATING DISABILITIES 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such 
disabilities and their residual conditions in civil 
occupations.  38 C.F.R. § 4.1.  Moreover, each disability 
must be considered from the point of view of the veteran 
working or seeking work.  38 C.F.R. § 4.2.  Where there is a 
question as to which of two ratings shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.  

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in different 
planes.  Inquiry will be directed to these considerations:  
(a) Less movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.); 
(b) More movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.); (c) 
Weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.); (d) 
Excess fatigability; (e) Incoordination, impaired ability to 
execute skilled movements smoothly; (f) Pain on movement, 
swelling, deformity or atrophy of disuse.  Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing are related 
considerations.  38 C.F.R. § 4.45.  

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine. The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59.  

I.  Residuals of Bilateral Foot Injuries

The appellant argues that he developed his current bilateral 
foot disabilities as a result of injuries caused by trauma 
from parachute jumps.  He also testified at his October 1996 
Regional Office hearing that he developed bilateral foot 
problems from carrying heavy rucksacks during military 
training.  

Review of the appellant's service medical records show no 
complaint or finding of any foot injury or disability.  
However, a January 1995 military medical facility report 
reveals that while undergoing orthopedic examination, 
primarily for his left knee, the appellant complained of 
bilateral mid-foot pain, particularly in the plantar aspect 
of the arches, which was slowly progressive.  He indicated 
that he had worn custom arch supports for approximately five 
years and denied any prior foot problems or significant 
injuries to the feet.  The diagnosis was bilateral 
pesplanovalgus with a prominent first metatarsal head, worse 
on the left, and metatarsus primus varus and hallux valgus, 
greater on the left.  

Private medical statements from K. M. Whatley, M.D., dated in 
October 1996 and in June 1997, noted that the appellant had 
the following foot disabilities: severe planovalgus and 
pronation deformities of both feet, which were considerably 
worse on the right and on weight-bearing; diffuse tenderness 
over both mid-foot areas; extensive subluxation of the 
talonavicular joints, and X-ray evidence of advanced 
degenerative changes in the talonavicular joints and subtalar 
joints.  

In his July 1997 medical statement, Dr. Messina, Jr., 
expressed his opinion that the appellant had severe 
disability, manifested by increasing pain and difficulty, 
resulting from twisting and impact to the feet and ankles 
from parachute landings and other military activities,  The 
physician indicated that the appellant's foot disabilities 
included severe subluxation of the talonavicular joints and 
talon heads (greater on the right), a great deal of 
tenderness with palpation over both plantar surfaces, and 
advanced degenerative changes in the talonavicular and 
subtalar joints, as well as in the tibiotalor joint of the 
right foot.  

A March 1998 VA joints examination revealed that the feet 
were symmetrical, with each calcaneus shifted laterally in 
relation to the talus and in marked valgus, more so in the 
right foot.  A mild hallux valgus deformity was noted in the 
left foot.  X-rays showed subluxation of the talocalcaneal 
joints and talonavicular joints with osteophyte formation and 
marked valgus in both feet, and a hallux valgus deformity in 
the left first metatarsophalangeal joint.  The examiner 
commented that the appellant had severe deformities in both 
feet but that there was nothing in the medical records to 
suggest that he had sustained severe injuries to the feet.  
He further stated that the appellant's deformities of the 
feet could probably be considered acquired flat feet 
deformities and could be due to degenerative tears in the 
posterior tibial tendon, but that there was no suggestion in 
the military records that this had occurred while the 
appellant was on military duty.  The examiner opined that the 
appellant's bilateral foot disabilities were a degenerative 
phenomena that had occurred in recent years.  

After careful and longitudinal review of the evidence in the 
claims file, the Board finds that the preponderance of the 
evidence is against the appellant's claim that he has 
bilateral foot disabilities that are due to injuries from 
parachute jumps that took place during military training.  
The Board notes that the United States Court of Appeals for 
Federal Circuit (Federal Circuit) held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between the veteran's military 
service and the disability.  Boyer v. West, 210 F.3rd 1351, 
1353 Fed. Cir. 2000).  While the medical evidence clearly 
demonstrates that the appellant has bilateral foot 
disabilities, including degenerative joint disease in each 
foot, there is no competent medical evidence that shows the 
appellant sustained any foot injury during military service, 
or that arthritis of either foot was present in service or 
manifested to a compensable degree within the first year 
after service.  Absent competent medical evidence that 
demonstrates the appellant currently has a foot disability 
that is related to his military service, the Board is unable 
to identify a basis to grant service connection for residuals 
of bilateral foot injuries.  

Although the appellant has presented statements and testimony 
regarding his claim for residuals of bilateral foot injuries, 
the record does not show that he is a medical professional, 
with the training and expertise to provide clinical findings 
regarding a nexus between military service and his current 
bilateral foot disabilities.  Consequently, his testimony and 
lay statements, while credible with regard to his subjective 
complaints and history, are not competent evidence for the 
purpose of showing that he currently has residuals of 
bilateral foot injuries that are linked to service.  See 
Stadin v. Brown, 8 Vet. App 280, 284 (1995); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  


II.  Residuals of a Right Knee Injury

The appellant stated at his October 1996 hearing that his 
knees frequently pop out of place and that he experiences 
occasional painful motion in both knees.  

Service medical records show that during hospitalization in 
April 1991 for repair of an umbilical hernia, the appellant 
was diagnosed with status post injury of the right knee with 
right anterior cruciate ligament tear.  A May 1991 entry in 
the service medical records noted a history of a twisting 
injury to the right knee in March 1991.  

At the March 1996 VA general medical examination, the 
appellant gave a history of tearing cartilage in both knees 
when he fell of a log during training exercises in 1991, and 
he complained of constant pain in his knees.  The knees were 
symmetrical on examination, without swelling, crepitus, or 
popping, but the lateral ligaments were somewhat weak in both 
knees.  The diagnoses included possible ligament instability 
in both knees.  At the March 1996 VA joints examination, 
findings pertaining to the right knee included slight 
crepitus, no pain on flexion or extension, a trace of 
swelling, no redness or increased heat, no tenderness, 5 
degrees valgus, and slight laxity of the anterior cruciate 
and collateral ligaments.  A McMurray's test was negative, 
and X-rays of the knees were normal.  The diagnosis was old 
sprains of each knee with persistent complaints.  

Examination of the right knee at the March 1998 VA joints 
examination revealed full extension, flexion to 145 degrees, 
a trace of retropatellar crepitation, and no swelling or 
effusion.  There was no evidence of quadriceps atrophy.  The 
ligaments were to stable to varus and valgus stress in 
extension and 30 degrees of flexion.  The anterior drawer 
sign was positive, and the Lachman's test was slightly 
positive.  The examiner stated that he did not believe the 
amount of laxity present suggested cruciate ligament tear.  
No significant tender point was found.  X-rays of the knees 
revealed some narrowing of the knee joints.  

Service connection was granted for residuals of a right knee 
injury by a March 1996 rating decision, and a 10 percent 
rating was assigned under Diagnostic Code 5257 from February 
14, 1996, the date of receipt of the appellant's claim for 
service connection for right knee disability.  

Impairment of a knee involving recurrent subluxation or 
lateral instability is assigned a 30 percent rating when 
severe, a 20 percent rating when moderate, and a 10 percent 
rating when slight.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  
As the clinical findings do not demonstrate that the 
appellant currently has more than slight instability in his 
right knee, a higher rating is not warranted for residuals of 
a right knee injury on the basis of instability or 
subluxation.  

The Board has also considered whether the appellant is 
entitled to a higher disability rating based on limitation of 
motion in the right knee.  Limitation of knee flexion is 
assigned a 30 percent rating when the limitation is to 15 
degrees, a 20 percent rating when limitation is to 30 
degrees, a 10 percent rating when limitation is to 45 
degrees, and a noncompensable rating when limitation is to 60 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  
Limitation of knee extension is assigned a 50 percent rating 
when the limitation is to 45 degrees, a 40 percent rating 
when the limitation is to 30 degrees, a 30 percent rating 
when the limitation is to 20 degrees, a 20 percent rating 
when limitation is to 15 degrees, a 10 percent rating when 
limitation is to 10 degrees, and a noncompensable rating when 
limitation is to 5 degrees.  38 C.F.R. § 4.71a, Diagnostic 
Code 5261.  Normal knee flexion and extension are 140 and 0 
degrees, respectively.  38 C.F.R. § 4.71, Plate II.  Because 
range of motion testing of the appellant's right knee at the 
March 1998 VA joints examination revealed full extension and 
145 degrees of flexion, a higher rating for residuals of a 
right knee injury based on limitation of motion is not 
warranted.  

Consideration has been given to the provisions of 38 C.F.R. 
§§ 4.40 and 4.45, See DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995), as well as to 38 C.F.R. § 4.59.  While the appellant 
complains of pain and weakness in his right knee, the Board 
does not find that such pain and weakness has resulted in 
functional impairment in excess of that contemplated in the 
10 percent rating already assigned.  The evidence indicates 
that the range of motion in the knee is normal, that there is 
no swelling, effusion, or tenderness associated with the 
knee, and that ligaments are stable to varus and valgus 
stress in extension and 30 degrees of flexion.  Hence, the 
Board does not find that a higher rating is warranted for 
residuals of a right knee injury on the basis of functional 
impairment.  

The Board must consider whether a separate rating may be 
assigned for disability in the right knee under VA O.G.C. 
Prec. Op. No. 23-97 or VA O.G.C. Prec. Op. No. 9-98 and the 
Court's decisions in Lichtenfels and Hicks.  Under the 
provision of VA O.G.C. Prec. Op. No. 23-97 (July 1, 1997), 
when a veteran with knee disability rated for instability 
also has arthritis and limitation of motion in the knee to at 
least the noncompensable degree, then a separate rating could 
be assigned for the arthritis and limitation of motion under 
Diagnostic Codes 5003, 5260, and 5261.  A subsequent GC 
opinion, VA O.G.C. Prec. Op. No. 9-98 (August 14, 1998), 
indicated in a footnote that "[a] separate rating for 
arthritis could also be based on X-ray findings and painful 
motion under 38 C.F.R. § 4.59..." under the holding in 
Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991).  

In Lichtenfels, the Court held that "[r]ead together, 
Diagnostic Code 5003 and 38 C.F.R. § 4.59 thus state that 
painful motion of a major joint or groups of joints caused by 
degenerative arthritis, where the arthritis is established by 
X-ray, is deemed to be limited motion and entitled to a 
minimum 10 percent rating, per joint, combined under 
Diagnostic Code 5003, even thought there is no actual 
limitation of motion.  Id. at 488; see also Hicks v. Brown, 8 
Vet. App. 417, 420-21 (1995).  

In this instance, the limitation of flexion in the right knee 
does not meet the noncompensable level of flexion limitation 
(60 degrees) under Diagnostic Code 5260, nor is the 
noncompensable level of extension limitation (5 degrees) 
shown in the right knee, because extension is shown to be 
full.  Under VA O.G.C. Prec. Op. No. 23-97, if the veteran 
does not at least meet the criteria for a zero percent rating 
under either Diagnostic Code 5260 or Diagnostic Code 5261, 
there is no additional disability for which a rating may be 
assigned.  Cf. Degmetich v. Brown, 104 F. 3d 1328, 1331 (Fed. 
Cir. 1997).  

Because the appellant does not have limitation of motion in 
the right knee that meets the noncompensable level under 
Diagnostic Code 5260 or Diagnostic Code 5261, a separate 
disability rating is not warranted for the arthritis and 
limitation of motion in the right knee under VA O.G.C. Prec. 
Op. No. 23-97.  Furthermore, while the March 1998 VA joints 
examination included X-ray evidence indicating the presence 
of arthritis in the appellant's right knee, the medical 
evidence does not demonstrate that range of motion testing 
produces pain.  The appellant had full, painless, range of 
motion at the March 1996 VA joints examination, and there was 
no pain noted on range of motion testing at the March 1998 VA 
joints examination.  Therefore, a separate rating based on 
arthritis and painful motion in the right knee under VA 
O.G.C. Prec. Op. No. 9-98 and Lichtenfels and Hicks is not 
warranted.  

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) held that 
in a case of an appeal of the rating assigned 
contemporaneously with the grant of an original claim for 
service connection of a disability, staged ratings were to be 
considered.  Inasmuch as the appellant was granted service 
connection and assigned a 10 percent rating for his residuals 
of an anterior cruciate tear of the right knee by the March 
1996 rating decision, and his current appeal was based on 
that rating, the Board must consider staged ratings under 
Fenderson.  Because the evidence does not demonstrate that 
the appellant has had more than slight instability in his 
right knee at any time since he submitted his claim for 
service connection for a right knee disability, the Board 
finds that staged ratings are not required in this case, and 
that 10 percent is the most appropriate rating for residuals 
of a right knee injury.  

III.  Residuals of a Left Knee Injury

As noted above, the appellant testified at his October 1996 
hearing that he experiences occasional painful motion in his 
knees and that they frequently pop out of place

Service medical records show that the appellant was seen in 
August 1992 after twisting his left knee while playing 
volleyball.  The diagnosis was lateral meniscus tear of the 
left knee.  A November 1993 entry in the service medical 
records noted that the appellant had sustained a left knee 
injury as a result of catching his left leg on a window, 
causing the left knee to abduct.  He was treated for left 
knee disability in January 1994.  

A January 1995 medical record from a military medical 
facility diagnosed early degenerative changes of the left 
knee with tear of the lateral meniscus.  

At the March 1996 VA general medical examination, the 
appellant reported that he experienced constant pain in the 
knees, and he gave a history of tearing cartilage in both 
knees when he fell off a log during military training 
exercises in 1991.  The knees were symmetrical on 
examination, without swelling, crepitus, or popping, but the 
lateral ligaments were somewhat weak in both knees.  The 
diagnoses included possible ligament instability in both 
knees.  

At the March 1996 VA joints examination, findings pertaining 
to the left knee included no crepitus, no pain on flexion or 
extension, a trace of swelling, no redness or increased heat, 
no tenderness, 5 degrees valgus, and slight laxity of the 
anterior cruciate and collateral ligaments.  A McMurray's 
test was negative, and X-rays of the knees were normal.  The 
diagnosis was old sprains of each knee with persistent 
complaints.  

In his October 1996 medical statement, K. M. Whatley, M.D., 
noted that there was mild patellofemoral crepitance in the 
left knee with range of motion, which was from 0 degrees to 
approximately 120 degrees, and some tenderness with palpation 
of the medial joint line but not with palpation of the 
lateral joint line.  Anterior and posterior drawer test were 
negative, as was a McMurray's test.  A left knee X-ray  
revealed mild degenerative changes.  The diagnosis was 
possible medial meniscus tear of the left knee.  In his 
subsequent June 1997 statement, Dr. Whatley indicated that 
examination of the left knee was basically unremarkable, 
other than some medial joint line tenderness.  

Examination of the left knee at the March 1998 VA joints 
examination revealed full extension, flexion to 145 degrees, 
and no retropatellar crepitation, swelling, effusion, or 
tenderness.  There was no evidence of quadriceps atrophy.  
The ligaments were stable to varus and valgus stress in 
extension and 30 degrees of flexion.  The anterior drawer 
sign and Lachman's test were slightly positive, but not 
considered enough to indicate anterior cruciate ligament 
insufficiency.  X-rays of the knees revealed some narrowing 
of the knee joints.  The diagnoses included osteoarthritis of 
the left knee and tear of the posterior horn of the lateral 
meniscus in the left knee.  

Service connection was granted for residuals of a left knee 
injury by a March 1996 rating decision, and a 10 percent 
rating was assigned under Diagnostic Code 5257 from February 
14, 1996, the date of receipt of the appellant's claim for 
service connection for left knee disability.  

As the clinical findings do not demonstrate that the 
appellant has more than slight instability in his left knee, 
a higher rating is not warranted for residuals of a left knee 
injury on the basis of instability or subluxation under 
Diagnostic Code 5257.  

The Board has also considered whether the appellant is 
entitled to a higher disability rating based on limitation of 
motion in his left knee.  Because the range of motion testing 
of the left knee at the March 1998 VA joints examination 
revealed full extension and 145 degrees of flexion, a higher 
rating for residuals of a left knee injury based on 
limitation of motion is not warranted.   

Consideration has been given to the provisions of 38 C.F.R. 
§§ 4.40 and 4.45, See DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995), as well as to 38 C.F.R. § 4.59.  While the appellant 
complains of pain and weakness in his left knee, the Board 
does not find that such pain and weakness has resulted in 
functional impairment in excess of that contemplated in the 
10 percent rating already assigned.  The evidence indicates 
that the range of motion in the knee is normal, that there is 
no swelling, effusion, or tenderness associated with the 
knee, and that ligaments are stable to varus and valgus 
stress in extension and 30 degrees of flexion.  Hence, the 
Board does not find that a higher rating is warranted for 
residuals of a left knee injury on the basis of functional 
impairment.  

The Board must consider whether a separate rating may be 
assigned for disability in the left knee under VA O.G.C. 
Prec. Op. No. 23-97 or VA O.G.C. Prec. Op. No. 9-98 and the 
Court's decisions in Lichtenfels and Hicks.  Because the 
appellant does not have limitation of motion in the left knee 
that meets the noncompensable level under Diagnostic Code 
5260 or Diagnostic Code 5261, a separate disability rating is 
not warranted for the arthritis and limitation of motion in 
the left knee under VA O.G.C. Prec. Op. No. 23-97.  
Additional, while there is X-ray evidence of arthritis in the 
left knee (March 1998 VA joints examination), the medical 
evidence does not demonstrate that range of motion testing 
produces pain.  At the March 1996 VA joints examination, the 
appellant had full, painless, range of motion, and the March 
1998 VA joints examination report did not note any pain on 
range of motion testing.  Therefore, a separate rating based 
on arthritis and painful motion in the left knee under VA 
O.G.C. Prec. Op. No. 9-98 and Lichtenfels and Hicks is not 
warranted.  

As the appellant was granted service connection and assigned 
a 10 percent rating for his residuals of a left knee injury 
by the March 1996 rating decision, and his current appeal was 
based on that rating, the Board must consider staged ratings 
under Fenderson.  Because the evidence does not demonstrate 
that the appellant has had more than slight instability in 
his left knee at any time since he submitted his claim for 
service connection for a left knee disability, the Board 
finds that staged ratings are not required in this case, and 
that 10 percent is the most appropriate rating for the 
residuals of a left knee injury.  

IV.  Residuals of a Right Ankle Injury

The appellant claims that his residuals of a right ankle 
injury are manifested by pain, weakness, and joint looseness.  

Service medical records show that the appellant was treated 
for a twisted right ankle in May 1990.  An October 1992 entry 
in the service medical records notes that the appellant 
sustained injury to both ankles on a parachute jump.  

At the March 1996 VA general medical examination, the 
appellant indicated that he had injured his ankles at the 
same time he had injured his knees falling off a log during 
training exercises in 1991.  He complained of constant pain 
in his ankles.  Examination revealed full range of motion in 
the ankles with somewhat loose ankle joints, no edema or 
swelling, and moderate pronation.  

The March 1996 VA joints examination report noted that there 
was some swelling, some tenderness, and some pain on range of 
motion testing of the right ankle, with mild pain on plantar 
flexion to 40 degrees and more pain on dorsiflexion to 20 
degrees.  An X-ray of the right ankle revealed minor roughing 
between the medial talus and medial malleolus, marked 
spurring at the anterior aspect of the distal tibia, slight 
spurring at the posterior distal tibia, some degenerative 
changes at the talonavicular joint, and a calcium deposition 
at the top of the talonavicular joint.  The diagnosis was old 
sprains of each ankle with persistent complaints.  

In his October 1996 medical statement, Dr. Whatley noted the 
appellant's history of twisting injuries to the feet and 
ankles.  He indicated that physical examination had revealed 
palpable subluxation of the talonavicular joints, worse on 
the right, with diffuse tenderness around the ankle joint.  
An X-ray of the right ankle showed advanced degenerative 
changes and considerable subluxation involving the 
talonavicular joint, as well as what looked like a 
degenerative osteophyte on the anterior lip of the right 
tibia that was considered to be likely impinging on the talus 
with dorsiflexion of the foot.  

Dr. Whatley reported in his June 1997 medical statement that 
the appellant gave a history of pain in his ankles at rest.  
He indicated that plantar flexion and dorsiflexion of the 
right ankle were 30 degrees and 20 degrees, respectively, 
that there was severe swelling and pronation of the ankles, 
which was considerably worse on standing, and that there was 
severe pain on any range of motion in the ankle, as the talar 
head was almost completely dislocated medially.  He noted 
that X-rays of the ankles showed severe subluxation of the 
talonavicular joints, almost complete dislocation of the 
talar head medially, severe degenerative changes in the 
talonavicular joint, and degenerative changes in the subtalar 
joints as well as in the tibiotalaris joint of the right 
ankle.  He opined that the appellant was unable to perform 
any job that required standing or walking.  

At the March 1998 VA joints examination, the appellant 
complained of pain in his feet and ankles with walking, and 
indicated he was unable to stand for longer than 10 minutes 
or to walk further than 50 feet.  Range of motion testing of 
the right ankle revealed plantar flexion to 30 degrees, 
dorsiflexion to 20 degrees, no inversion, and 30 degrees of 
eversion, which caused crepitation.  The head of the talus 
was very prominent medially, while the posterior tibial and 
dorsalis pedal pulses were palpable.  An X-ray of the right 
ankle showed a talocalcaneal subluxation, an old fracture of 
the lateral malleolus, and an osteophyte on the anterior tip 
of the tibia.  

A private X-ray of the right ankle in November 1998 revealed 
mild degenerative changes about the ankle joint plus 
deformity of the distal talus and navicular with marked 
degenerative changes at that level.  

The June 1999 VA outpatient record noted that the appellant 
had painful ankles and that dorsiflexion and plantar flexion 
were each to 10 degrees.  

Service connection was granted for residuals of a right ankle 
injury by a March 1996 rating decision, and a 10 percent 
rating was assigned under Diagnostic Code 5271 from February 
14, 1996, the date of receipt of the appellant's claim for 
service connection for right ankle disability.  

When there is marked limitation of motion in an ankle, a 20 
percent rating is assigned.  If limitation of motion is 
moderate, a 10 percent rating is assigned.  38 C.F.R. § 4.71, 
Diagnostic Code 5271.  Normal plantar flexion and 
dorsiflexion of an ankle are 45 and 20 degrees, respectively.  
38 C.F.R. § 4.71, Plate II.  After careful and longitudinal 
review of the medical evidence presented, the Board finds 
that the limitation of motion and painful motion shown in the 
right ankle more nearly approximates severe limitation of 
motion.  Therefore, under 38 C.F.R. § 4.7, the Board finds 
that a 20 percent rating is warranted for residuals of a 
right ankle injury throughout the appeal period.  

The Board has considered whether a rating higher than 20 
percent may be assigned for the right ankle disability based 
on ankylosis of an ankle.  A 40 percent rating is assigned 
when plantar flexion of an ankle is ankylosed at more than 40 
degrees, when dorsiflexion of the ankle is ankylosed at more 
than 10 degrees, or when there is ankylosis with abduction, 
adduction, inversion or eversion deformity.  If plantar 
flexion of an ankle is ankylosed between 30 and 40 degrees, 
or dorsiflexion of an ankle is ankylosed between 0 and 10 
degrees, a 30 percent rating is assigned.  When plantar 
flexion of an ankle is ankylosed less than 30 degrees, a 20 
percent rating is assigned.  38 C.F.R. § 4.71a, Diagnostic 
Code 5270 (1995).  However, because the clinical findings do 
not demonstrate that the right ankle is ankylosed, a higher 
rating is not warranted for residuals of a right ankle injury 
based on ankylosis.  

Consideration has been given to the provisions of 38 C.F.R. 
§§ 4.40 and 4.45, See DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995), as well as to 38 C.F.R. § 4.59.  While the appellant 
complains of pain in his right ankle that contributes to an 
inability to stand for very long or to walk very far, the 
Board finds that there is also foot pain associated with 
those limitations.  Additionally, the Board concludes that 
the 20 percent rating assigned for severe limitation of 
motion in the right ankle incorporates the pain associated 
with such limitation of motion.  Hence, the Board does not 
find that a higher rating is warranted for residuals of a 
right ankle injury on the basis of functional impairment.  

V.  Residuals of a Left Ankle Injury

The appellant argues that pain, weakness, and joint looseness 
associated with his residuals of a left ankle injury entitle 
him to an higher rating for the disability.  

Service medical records include the October 1992 entry that 
indicated the appellant sustained injury to both ankles on a 
parachute jump.  

At the March 1996 VA general medical examination, the 
appellant indicated that he had injured his ankles at the 
same time he had injured his knees falling off a log during 
training exercises in 1991.  He complained of constant pain 
in his ankles.  Examination revealed full range of motion in 
the ankles with lose ankle joints, no edema or swelling, and 
moderate pronation.  

The March 1996 VA joints examination report noted that there 
was some swelling, some tenderness, and some pain on range of 
motion testing of the left ankle, with mild pain on plantar 
flexion to 40 degrees and more pain on dorsiflexion to 
20 degrees.  An X-ray of the left ankle revealed some 
roughing on the medial side of the talus contiguous with the 
medial malleolus, a trace of spurring at the edge of the 
medial malleolus, and evidence of either an os trigonum on 
the back of the talus or an old fracture of the Steiga's 
process.  The diagnosis was old sprains of each ankle with 
persistent complaints.  

In his October 1996 medical statement, Dr. Whatley noted the 
appellant's history of twisting injuries to the feet and 
ankles and indicated that examination had revealed palpable 
subluxation of the talonavicular joints on standing, with 
diffuse tenderness around the ankle joint.  An X-ray of the 
left ankle showed advanced degenerative changes and 
considerable subluxation involving the talonavicular joint.  

In his June 1997 medical statement, Dr. Whatley reported that 
the appellant gave a history of pain in his ankles at rest.  
He indicated that plantar flexion and dorsiflexion of the 
left ankle were 40 degrees and 20 degrees, respectively, that 
there were severe swelling and pronation of the ankles, which 
was considerably worse on standing, and that there was severe 
pain on any range of motion in the ankle, as the talar head 
was almost completely dislocated medially.  He noted that X-
rays of the ankles showed severe subluxation of the 
talonavicular joints, almost complete dislocation of the 
talar head medially, severe degenerative changes in the 
talonavicular joint, degenerative changes in the subtalar 
joints.  He opined that the appellant was unable to perform 
any job that required standing or walking.  

At the March 1998 VA joints examination, the appellant 
complained of pain in his feet and ankles with walking, and 
indicated he was unable to stand for longer than 10 minutes 
or to walk further than 50 feet.  It was noted that there was 
no inversion in the left ankle and that eversion was to 30 
degrees.  The posterior tibial and dorsalis pedal pulses were 
palpable.  An X-ray of the left ankle showed a talocalcaneal 
subluxation and no osteophytes or narrowing of the articular 
cartilage.  

A private X-ray of the left ankle in November 1998 revealed 
mild degenerative changes about the ankle joint with 
deformity of the distal talus and navicular with marked 
degenerative changes at that level.  

The physician at the December 1998 VA joints examination 
noted that there was 30 degrees of plantar flexion and 10 
degrees of dorsiflexion in the left ankle.  He further stated 
that normal plantar flexion for an ankle was 45 degrees while 
normal dorsiflexion was 20 degrees.  

The June 1999 VA outpatient record noted that the appellant 
had painful ankles and that dorsiflexion and plantar flexion 
were each to 10 degrees.  

Service connection was granted for residuals of a left ankle 
injury by a March 1996 rating decision, and a 10 percent 
rating was assigned under Diagnostic Code 5271 from February 
14, 1996, the date of receipt of the appellant's claim for 
service connection for his left ankle disability.  

The Board finds that the limitation of motion and painful 
motion shown in the left ankle more nearly approximates 
severe limitation of motion.  Therefore, under 38 C.F.R. 
§ 4.7, the Board finds that a 20 percent rating is warranted 
for residuals of a left ankle injury throughout the appeal 
period.  

The Board has considered whether a higher rating may be 
assigned for the appellant's left ankle disability based on 
ankylosis of an ankle under Diagnostic Code 5270.  However, 
as the clinical findings do not demonstrate ankylosis in the 
left ankle, a higher rating is not warranted for the 
residuals of a left ankle injury based on ankylosis.  

Consideration has been given to the provisions of 38 C.F.R. 
§§ 4.40 and 4.45, See DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995), as well as to 38 C.F.R. § 4.59.  While the appellant 
complains of pain in his ankles that contribute to an 
inability to stand for very long or to walk very far, the 
Board finds that there is also foot pain associated with 
those limitations.  Additionally, the Board concludes that 
the 20 percent rating assigned for severe limitation of 
motion in the left ankle incorporates the pain associated 
with such limitation of motion.  Hence, the Board does not 
find that a higher rating is warranted for residuals of a 
left ankle injury on the basis of functional impairment.  

ORDER

Service connection is denied for residuals of bilateral foot 
injuries.  

An increased rating for residuals of a right knee injury is 
denied.  

An increased rating for residuals of a left knee injury is 
denied.  

A rating of 20 percent is granted for residuals of a right 
ankle injury throughout the appeal period, subject to the 
laws and regulations governing the award of monetary 
benefits.  

A rating of 20 percent is granted for residuals of a left 
ankle injury throughout the appeal period, subject to the 
laws and regulations governing the award of monetary 
benefits.  



REMAND

The appellant asserts that he has residual disabilities in 
the left rib cage and left shoulder areas, which he claims 
are due to injuries he sustained to the several ribs and the 
left shoulder from parachute jumps he made while on military 
training.  

The appellant has given various dates as to when he sustained 
the fractures of his left ribs.  He indicated at the March 
1996 VA general medical examination that he fractured his 
left rib cage and tailbone in a 1992 parachute jump.  At the 
March 1996 VA joints examination, he reported that he had 
injured his left ribs in a 1993 or 1994 parachute jump.  At 
the October 1996 Regional Office hearing, he testified that 
he had sustained three rib fractures on the left from a 
parachute jump when he landed on a stump or something.  He 
also claims that his left rib fractures occurred in August 
1990.  

In support of his claim for service connection for residuals 
of fractured left ribs, the appellant submitted a March 1995 
medical statement from J. S. Messina, Jr., M.D., in which the 
physician stated that he had treated the appellant for 
multiple rib fractures in the left rib cage on August 10, 
1990, that were related to a history of a left rib cage 
injury in a parachute jump on August 7, 1990.  He also 
furnished a statement from R. D. McGee, a fellow Reservist, 
in March 1999, who indicated that he had participated in 
training with the appellant on August 7, 1990, and had 
observed him landing his parachute jump awkwardly, after 
which he complained of pain in the tailbone area and ribs, 
and exhibited major tenderness to touch in the left rib cage.  

The appellant has also presented conflicting evidence as to 
the date of his left shoulder injury.  At the March 1996 VA 
general medical examination, he reported that he had injured 
his left shoulder in a 1992 parachute jump.  At the March 
1996 VA joints examination, he claimed that he had injured 
his left shoulder in the same 1993/94 parachute in which he 
had injured his left ribs.  At the October 1996 Regional 
Office hearing, he testified that he sustained a split left 
shoulder joint from a parachute jump during military training 
in the 1960's/1970's.  

In support of his claim for service connection for residuals 
of a left shoulder injury, the appellant submitted the 
following evidence: a statement from a fellow Reservist, M. 
G. Moore, who indicated that he had participated in a 
military parachute operation with the appellant in March 1971 
and had observed him being dragged by wind after landing his 
jump, which caused him to hit a barbed wire fence, and 
thereafter to complain of pain in his left shoulder and left 
ribs; and medical records from the Grenada Doctors Clinic, 
Inc., dated from January 1971 to March 1982, include a 
notation on March 8, 1971, that indicated an X-ray of the 
appellant's left shoulder at that time was related to a 
parachute jump injury.  

In its December 1997 Remand, the Board requested the 
appellant's service personnel file (201 file) for the purpose 
ascertaining what dates the appellant was on active duty for 
training and on inactive duty for training (weekend Reserve 
meetings).  While records received showed some periods of 
active duty for training through September 1990, the evidence 
reflects that the appellant was in the Mississippi Army 
National Guard until October 1995.  Additionally, no evidence 
was received pertaining to the appellant's dates of inactive 
duty for training during his long period in the Army National 
Guard.  

VA has a duty to assist a veteran in the development of facts 
pertinent to his claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.103(a).  The United States Court of Appeals for Veterans 
Claims (Court) has held that VA's "duty to assist" includes 
helping the veteran obtain facts and evidence that might help 
him to sustain his burden of proof or develop the facts of 
his claim.  White v. Derwinski, 1 Vet. App. 519 (1991).  In 
the recent case of Hayre v. West, 188 F.3d 1327 (Fed. Cir. 
1999), the U.S. Court of Appeals for the Federal Circuit 
(Federal Circuit) indicated that the VA has a responsibility 
to obtain all service records which are highly likely to be 
pertinent to the issue of service connection.  This 
responsibility is heightened when the putative records are in 
the control of a governmental agency and where, as here, the 
reliability and relevance of the records are dependent upon 
their source.  Gobber v. Derwinski, 2 Vet. App. 470, 472 
(1992). "The only way to adjudicate a veteran's claim 
properly and fairly is to obtain all pertinent records."  
Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992); cf. 
Simington v. Brown, 9 Vet. App. 334, 335 (1996) (per curiam 
order); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  
Specifically, the Federal Circuit stated the VA must make 
more than a single attempt to locate such records, and must 
inform the veteran of their absence, so that he may 
independently seek to obtain them.  Hayre at 1331-32.  This 
decision at least intimates that VA is obligated to make 
extra efforts to obtain existing but allegedly missing 
service department records.  

The Board notes that the appellant's claimed injuries to his 
left ribs and left shoulder may have occurred during periods 
of inactive duty for training, such as monthly weekend 
training periods required of National Guardsmen.  
Notwithstanding the previous attempt by the RO to obtain 
records pertaining to the appellant's active and inactive 
duty for training periods, the Board believes that, based on 
Hayre, it would be appropriate to again remand the issues of 
entitlement to service connection for residuals of fractured 
left ribs and a left shoulder injury for the purpose of 
obtaining verification of all active and inactive duty for 
training periods.  Accordingly, those issues are remanded for 
the following actions:

1.  The RO should request the RO to again 
attempt to obtain and associate with the claims 
file any and all personnel records from the 
National Personnel Records Center and the 
Mississippi Army National Guard as to all of 
the appellant's periods of active duty for 
training and inactive duty for training during 
his many years in the Mississippi Army National 
Guard.  Of particular importance are records 
that would indicate that appellant was 
performing some sort of military training 
around March 7, 1971, and August 7, 1990.  

2.  If the RO is unable to obtain additional 
personnel records relating to the appellant's 
periods of active and inactive duty for 
training in the Mississippi Army National 
Guard, it should notify the appellant of its 
failure to obtain them and should indicate the 
futility of further attempting to obtain those 
records by a statement placed in the claims 
file.  If additional records are obtained, the 
RO should indicate by a statement placed in the 
claims file such additional records are all the 
records that are forthcoming, if such is the 
case.  

The Board expresses its appreciation in advance to the RO for 
its assistance in developing the requested evidence and 
trusts that this development will be attended to in an 
expeditious manner as mandated by the Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes) and VBA's Adjudication 
Procedure Manual, M21-1, Part IV.  

After the above requested actions have been completed, the RO 
should review the appellant's claims.  If the benefits sought 
on appeal remain denied, a supplemental statement of the case 
should be furnished to the appellant and his representative, 
and they should be afforded the appropriate period of time to 
respond.  Thereafter, the case should be returned to the 
Board for further appellate consideration.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The purpose of this REMAND is to obtain addition evidence and 
to ensure that the appellant receives his due process rights.  
No opinion, either legal or factual, is intimated by this 
REMAND as to the merits of the appellant's claims.  The 
appellant is not required to undertake any additional action 
until he receives further notification from VA.  



		
	M. W. GREENSTREET
	Veterans Law Judge
	Board of Veterans' Appeals


 


